Citation Nr: 1434112	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disease, claimed as jungle rot.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2013, the Board remanded the case for further development.  Since the requested development regarding the issues of service connection for hypertension and colon polyps has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for erectile dysfunction, hypertension, and colon polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disease, claimed as jungle rot, has not been shown during the pendency of the appeal.

2.  GERD has not been shown during the pendency of the appeal.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disease, claimed as jungle rot, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2007 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in December 2013 for the Veteran's claimed skin disease; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  As the report of the VA examination is based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

VA need not obtain an examination regarding the issue of service connection for GERD as the record does not show that the Veteran currently suffers from this condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

The Veteran contends that service connection is warranted for his claimed skin disease based on exposure to Agent Orange, and for GERD as secondary to his PTSD.  

There is no competent evidence that the Veteran currently suffers from a skin disease or GERD.  

Regarding the claimed skin disease, the medical evidence of record shows that the Veteran was diagnosed during the May 2005 VA Agent Orange examination as having dermatophytosis pedis with tinea cruris, which the examiner opined was incurred in service.  Subsequent treatment records, however, fail to show any findings, treatment or a diagnosis of a skin disease during the appellate period.  

The December 2013 examiner diagnosed the Veteran as having non-specific hyperpigmentation of the groin which, she noted, was a non-specific finding commonly found in the groin region and was not a skin disease.  She found no evidence of a current active skin disease.  

There is no diagnosis of esophageal reflux (GERD) of record.  Post-service medical treatment records show that the Veteran had a history of GERD; however, there is no diagnosis of, or treatment for, GERD during the appellate period.  In fact, during treatment in December 2011, the Veteran was specifically found not to have GERD.  

A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  There is no evidence that the Veteran has had the claimed disabilities at any time from when he first filed his claim for service connection in August 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, determining whether the Veteran currently has a skin disease or GERD falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claims for service connection of a skin disease and GERD; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a skin disease, claimed as jungle rot, is denied.

Service connection for GERD is denied.  


REMAND

The Veteran's claim for service connection for erectile dysfunction is a secondary service connection claim to hypertension in that the medical evidence shows that his erectile dysfunction is caused by his diagnosed hypertension.  Thus, the issue of whether service connection for erectile dysfunction is warranted is inextricably intertwined with the hypertension service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In the previous remand, the RO was directed to issue a supplemental statement of the case (SSOC) following the grant of service connection for posttraumatic stress disorder (PTSD) in December 2012 as service connection for hypertension was claimed as secondary to PTSD.  The RO issued a SSOC in April 2014, but did not address whether hypertension was secondary to PTSD as directed.  Another remand is required to correct this deficiency.

In the previous remand, the Board requested an opinion as to whether the Veteran's claimed colon polyps were due to service, specifically exposure to Agent Orange.  In a December 2013 opinion, the examiner opined that there was no objective evidence for any relationship of Veteran's polyps to service, including the in-service exposure to Agent Orange.  The basis for this opinion was that colon polyps were not a presumptive Agent Orange condition.  The examiner also included quoted material from medical literature as her rationale.  The Board finds this rationale not wholly sufficient as it is not tailored to the Veteran's specific case nor does it address whether the Veteran's colon polyps are related to his exposure to Agent Orange on a direct basis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service hypertension and colon polyps.  Provide an appropriate amount of time to submit this lay evidence.  If it is determined that an examination is necessary for hypertension based on the Veteran's submissions, schedule the Veteran for an examination.

2.  Schedule the Veteran for an examination by an appropriate medical professional by someone who has not previous examined the Veteran to determine the etiology of his colon polyps .  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current colon polyps are related to active service, including the in-service exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above development has been completed, and any additional development required to adjudicate the claim of service connection for hypertension as secondary to service-connected PTSD, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


